Citation Nr: 1535742	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In an October 2014 decision, the Board, in relevant part, denied entitlement to service connection for left ear hearing loss and remanded the claims for further development.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service.
 
2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2. The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in December 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examinations in April 2010 and addendum opinions in December 2014 and February 2015.  The Board finds that, when taken together, the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that in the February 2015 VA addendum, the examiner stated that it was outside of her scope of expertise to provide an addendum opinion regarding tinnitus being related to any other condition/factor except noise exposure during active service.  However, the Veteran does not contend, and the evidence does not suggest, that the Veteran's tinnitus is related to something other than noise exposure in-service or a condition outside of the expertise of an audiologist.  As such, a remand for another VA opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The Board is also satisfied that there has been substantial compliance with the October 2014 remand directives, which included obtaining an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his right ear hearing loss and tinnitus are related to his active military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Turning to the evidence of record, the April 2010 VA examination shows that the Veteran has a current diagnosis of tinnitus and a current diagnosis of right ear hearing loss disability for VA purposes.  The Veteran's Maryland CNC Word List speech recognition score was 88 percent in the right ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
50
75
70

Second, the Veteran's DD-214 shows that the Veteran's military occupational specialty was Field Artillery Crewman.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current right ear hearing loss disability and tinnitus are related to his in-service noise exposure.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of right ear hearing loss or tinnitus.  The Veteran's May 1968 pre-induction examination revealed puretone thresholds, in decibels, as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
X
10

The Veteran's July 1970 separation examination revealed puretone thresholds, in decibels, as follows; 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
X
20

A March 2001 private treatment record shows that the Veteran complained of "buzzing" in both ears for the prior couple of weeks.  The examiner diagnosed sensorineural hearing loss, right more than left.  The Veteran's puretone thresholds, in decibels, were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
35
65
60

The Veteran's VA treatment records dated November 2005 to March 2010 show that the Veteran was diagnosed with moderate to severe sensorinerual right ear hearing loss in February 2010.  The Veteran also reported tinnitus.  

The Veteran was afforded a VA examination in April 2010.  The examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not related to his military service.  The examiner noted that pre-induction testing indicated normal hearing thresholds bilaterally 500-4000 Hz.  The examiner also noted that separation testing also indicated normal hearing thresholds bilaterally 500-4000 Hz.  The examiner also noted that there was no significant change(s) in hearing from preinduction to separation testing.  The examiner explained that due to documented normal hearing thresholds at discharge and also due to no significant documented change in hearing thresholds during active duty, it was the opinion of the examiner that the Veteran's hearing loss was less likely as not related to military service.

In regards to the Veteran's tinnitus, the examiner noted that the Veteran reported tinnitus onset occurred several years ago.  The examiner explained that hearing loss is the most common factor associated with tinnitus.  The examiner explained that the claims file documents that the Veteran complained of tinnitus onset in 2001, which would be much later than military service. The examiner again noted that the Veteran had documented normal hearing thresholds at discharge from the military.  The examiner explained that due to documented normal hearing thresholds at discharge and also due to onset of tinnitus, occurring much after military service (2001), it was the opinion of this examiner that the Veteran's tinnitus was less likely as not related to military service.  

In a December 2014 addendum opinion, the examiner explained that although the Veteran claims in-service noise exposure with hearing loss and tinnitus since service, the Veteran's e-folder indicates normal hearing thresholds at both pre-induction testing (5-23-68) and separation testing (7-14-70) with no significant changes/decreases in right ear thresholds.  The examiner concluded that due to normal right ear hearing with no decreases in right ear hearing thresholds during active duty, it is the opinion of this examiner that the Veteran's hearing loss is less likely as not related to active service.

In regards to the Veteran's tinnitus, although the Veteran reports noise exposure during active duty, hearing thresholds measured at pre-induction and separation document normal hearing thresholds and provide objective evidence to rebut the claim of tinnitus.  Therefore, it is the opinion of this examiner that the Veteran's tinnitus is less likely as not related to active service.

In a February 2015 addendum opinion, the examiner concluded that it was less likely as not that the Veteran's right ear hearing loss or tinnitus is related to his i-service noise exposure.  The examiner explained that the Veteran's report of noise exposure, hearing loss and tinnitus was noted and appreciated.  The examiner stated that the objective evidence in the claims file rebuts the claim of right ear hearing loss and tinnitus.  The examiner noted that audiologic evaluations located in the Veteran's file clearly document normal hearing thresholds at both pre-induction testing and separation testing in the right ear.  The examiner also stated that there were no significant changes or decreases in the right ear hearing thresholds from pre-induction to separation testing.  The examiner noted there was also no record of complaint or treatment of the claimed conditions in service records.  

The examiner noted the Institute of Medicine (IOM) study in 2005, (Noise and Military Service: Implications for Hearing Loss and Tinnitus. 2005. Washington, DC: the National Academy Press.), found the following: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the process following noise exposure, it is unlikely that such delayed effects occur."  The examiner also explained that according to this finding, IOM did not find a sufficient basis to conclude that delayed-onset hearing loss occurs when hearing was normal at separation or where there was no permanent threshold changes during military service; they found no sufficient basis on which to conclude that normal hearing upon discharge is causally related to hearing loss that develops later in (after active duty).  The examiner further explained that based on the objective evidence (pre-induction and separation audiograms), there is no evidence on which to conclude that the Veteran's current heating loss was caused by or a result of the Veterans military service, including noise exposure.  

In regards to the Veteran's tinnitus, the examiner noted that the claim of auditory system or noise injury was rebutted in this due to normal hearing thresholds at pre-induction and separation with no significant changes.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus. 

In this regard, the Board finds the April 2010, December 2014 and February 2015 addendum opinions, when taken together, to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements of record in reaching the conclusions.  Furthermore, there is no medical opinion to the contrary of record. 

The Board acknowledges the Veteran's assertions that his right ear hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of permanent right ear hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his right ear hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his right ear hearing loss and tinnitus are in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's right ear hearing loss and tinnitus, are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges any assertion by the Veteran that his right ear hearing loss and tinnitus began in-service.  However, the Board cannot find the Veteran reliable in his assertions as his current assertions are inconsistent with earlier statements.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Again, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of right ear hearing loss or tinnitus.  Additionally, on his July 1970 separation report of medical history the Veteran denied ear, nose or throat trouble; running ears, and hearing loss.  The Veteran did report mumps; eye trouble; hay fever; pain or pressure in chest; cramps in legs; stomach, liver, or intestinal trouble; gallbladder trouble or gallstones; foot trouble; depression or excessive worry; and nervous trouble of any sort.  Furthermore, a March 2001 private treatment record shows that the Veteran reported buzzing in his ears for the "prior couple of weeks".  The Board notes that the credibility of assertions of tinnitus is crucial given the subjective nature of the disability.  Unfortunately, given the inconsistency in the statements regarding the onset of right ear hearing loss and tinnitus, the Board cannot find the current assertions reliable.  Consequently, the Board finds that there is no credible lay evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.   

There is also no credible evidence of record that the Veteran's right ear hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the most probative evidence of record fails to show complaints of tinnitus or hearing loss until over 30 years after the Veteran's discharge from service.  

For all the foregoing reasons, the Board finds that entitlement to service connection for right ear hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


